Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 01/10/2022 has been entered. Claims 1-14 and 16 are cancelled, and claims 15, 17-20 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Joseph M. Walker (Reg. No. 66798) on 1/18/2022.
The application has been amended as follows:
1. (Currently Amended) A display panel, comprising:
an optical composite film including: 
an optically-uniaxial optical film layer having a plate-shaped portion and refraction portions disposed on a side of the plate-shaped portion, wherein the refraction portions are selected from one type of camber columns and quadrangular prisms, and wherein when the refraction portions are the camber columns, each of the refraction portions has [[a]] side surfaces with one of the side surfaces being an arc-shaped convex surface[[,]] and another side surface being laminated to the plate-shaped portion, and when the refraction portions are the quadrangular prisms, a side surface of each of the refraction portions is laminated to the plate-shaped portion; 

a compensation film layer; and 
a reflection grating film layer disposed on another side of the substrate layer away from the optically-uniaxial optical film layer;
a first glass film layer, 
a first indium tin oxide film layer, 
a liquid crystal layer; 
a second indium tin oxide film layer; 
a metal grating film layer;
a second glass film layer; and 
a photoresist layer, 
wherein the reflection grating film layer, the first glass film layer, the first indium tin oxide film layer, the liquid crystal layer, the second indium tin oxide film layer, the metal grating film layer, and the second glass film layer are sequentially stacked, and the photoresist layer is either stacked between the metal grating film layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer and the first indium tin oxide film layer, 
wherein the photoresist layer is stacked between the metal grating film layer and the second glass film layer, 
wherein the compensation film layer is either stacked between the second indium tin oxide film layer and the metal grating film layer, or the compensation film layer is stacked between the first glass film layer and the first indium tin oxide film layer.
Allowable Subject Matter
Claims 15 and 17-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 15 and 17-20.
Regarding claim 15, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel comprising: an optical composite film including: an optically-uniaxial optical film layer having a plate-shaped portion and refraction portions selected from one type of camber columns and quadrangular prisms, and wherein when the refraction portions are the camber columns, each of the refraction portions has side surfaces with one of the side surfaces being an arc-shaped convex surface and another side surface away from the arc-shaped convex surface being laminated to the plate-shaped portion, and when the refraction portions are the quadrangular prisms, a side surface of each of the refraction portions is laminated to the plate-shaped portion; a substrate layer stacked on a side of the plate-shaped portion proximate to the refraction portions, wherein an extraordinary light refractive index of the optically-uniaxial optical film layer is greater than a refractive index of the substrate layer; and a reflection grating film layer disposed on another side of the substrate layer away from the optically-uniaxial optical film layer; a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer; a second indium tin oxide film layer; a metal grating film layer; a second glass film layer; and a photoresist layer, wherein the reflection grating film layer, the first glass film layer, the first indium tin oxide film layer, the liquid crystal layer, the second indium tin oxide film layer, the metal grating film layer, and the second glass film layer are sequentially stacked, and the photoresist layer is either stacked between the metal grating film layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer and the first indium tin oxide film layer, wherein the photoresist layer is stacked between the metal grating film layer and the second glass film layer, 
Claims 17-20 are allowable due to their dependency.
The most relevant references, Sugita (US 2012/0069272) in view of Ishibashi (JP2015018231A), Kim (US 2017/0038519), Hwang (US 2007/0285598) and Lee (US 2019/0155106, at least Fig. 2, [0083, 0087, 0131-0132]) only discloses a display panel comprising: an optical composite film including: an optically-uniaxial optical film layer having a plate-shaped portion and refraction portions selected from one type of camber columns and quadrangular prisms, and wherein when the refraction portions are the camber columns, each of the refraction portions has side surfaces with one of the side surfaces being an arc-shaped convex surface and another side surface away from the arc-shaped convex surface being laminated to the plate-shaped portion, and when the refraction portions are the quadrangular prisms, a side surface of each of the refraction portions is laminated to the plate-shaped portion; a substrate layer stacked on a side of the plate-shaped portion proximate to the refraction portions, wherein an extraordinary light refractive index of the optically-uniaxial optical film layer is greater than a refractive index of the substrate layer; and a reflection grating film layer disposed on another side of the substrate layer away from the optically-uniaxial optical film layer; a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer; a second indium tin oxide film layer; a metal grating film layer; a second glass film layer; and a photoresist layer, wherein the reflection grating film layer, the first glass film layer, the first indium tin oxide film layer, the liquid crystal layer, the second indium tin oxide film layer, the metal grating film layer, and the second glass film layer are sequentially stacked, and the photoresist layer is either stacked between the metal grating film layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer and the first indium tin oxide film 
Nemoto (US 2010/0283941), Lee (US 2015/0185487), Lee (US 2016/0252665) and Hong (US 2007/0296896) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871